Citation Nr: 0827611	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-43 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right leg disability, 
to include cellulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2007 for further development.  

The Board notes that the January 2004 RO rating decision also 
denied service connection for degenerative disc disease of 
the lumbar spine, and a left leg and left hip injury to 
include cellulitis.  It also denied an increased rating claim 
for chronic anxiety reaction.  The Board denied the increased 
rating claim in a January 2007 decision; and in a May 2008 
rating decision, the RO granted service connection for a left 
hip/left leg injury, and osteoarthritis of the lumbar spine.  
The granting of service connection constitutes a full grant 
of the claims.  As such, these issues are not within the 
Board's jurisdiction. 

The Board notes that procedurally, the veteran's remaining 
"claim" is somewhat unusual.  In June 2003, the RO received 
a correspondence from the veteran in which he stated that he 
injured his left leg, left hip, and lower back in service.  
He also stated that the injury was "written up on the wrong 
leg."  A July 2003 Report of Contact with M.W. reflected 
that the RO noted the veteran's complaints regarding his leg 
left; but indicated that the veteran's service medical 
records reflect an injury to his right leg.  The RO sent out 
a July 2003 VCAA notice that only acknowledged the veteran's 
left leg, left hip, and lower back (because those were the 
only conditions he claimed).  Nonetheless, the RO's January 
2004 rating decision included a denial of service connection 
for a right leg injury.  The veteran filed a February 2004 
notice of disagreement in which he disagreed only with the 
denial of service connection regarding his left leg, left 
hip, and lower back; he then stated that "There has never 
been any problem [with] my right leg.  Only my left leg." 
[Emphasis added].  Even thought the veteran never disagreed 
with the denial of service connection for a right leg 
disability, the RO issued a December 2004 statement of the 
case that requested clarification of that issue.     

In short, the veteran never filed a claim for a right leg 
disability; and he never filed a notice of disagreement when 
service connection was denied.  Nonetheless, the RO issued a 
rating decision denying the "claim"; the RO issued a 
December 2004 statement of the case; and the veteran's 
December 2004 substantive appeal (VA Form 9) indicated that 
he was appealing all issues on the statement of the case.  
Despite the procedural irregularities, the Board assumed 
jurisdiction over the claim when it remanded it in January 
2007.  

Though it does not appear that the veteran has ever advanced 
any argument with regard to this claim; the Board notes that 
he never actually withdrew the claim.  Moreover, he submitted 
a May 2008 Statement in Support of the Claim (VA 21-4138) in 
which he addressed clarification of the issue (since the RO 
did not address it in its May 2008 rating decision).  


FINDING OF FACT

There is no medical diagnosis of a current chronic right leg 
disability, to include cellulitis.   


CONCLUSION OF LAW

A chronic right leg disability, to include cellulitis, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided VCAA notice to the veteran in July 2003.  
However, the VCAA notice was inadequate in that it did not 
specifically address the issue of the right leg.                                                                          
The RO did not provide VCAA notice regarding the right leg 
until February 2007, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a May 2008 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  
 
VA has obtained the service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in June 2007, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that in 
February 1943, he was diagnosed with cellulitis of the right 
foot and right leg; secondary to trichophytosis of the feet 
(etiology unknown).  One service medical record attributed 
the diagnosis to athlete's foot.  

The veteran testified at a July 2005 Board hearing that while 
he was in basic training, he fell from a pole and sustained 
an injury to his left leg (around the shin).  He further 
testified that that the service medical records 
misrepresented the injury as a right leg injury.  Finally, he 
indicated that he was only seeking service connection for the 
left leg and left hip.  

Subsequent treatment records reflect that the veteran has 
consistently stated that the injury was limited to the left 
leg (and hip and back); but not the right leg. He underwent a 
VA examination in August 1945 with complaints of left leg 
trouble. In June 1947, he gave a history of a left leg 
injury.  In December 1951, he complained of a low back and 
left leg pain since 1943.  An October 1954 treatment report 
reflects that the veteran gave a history of injuring his left 
leg in basic training.  Treatment reports in November 1960, 
December 1961, and February 1962 all indicate that the 
veteran injured his left side only.  Post service treatment 
records fail to show treatment for a right leg disability.

The Board remanded the claim in January 2007 with 
instructions to the RO to schedule the veteran for a VA 
examination.  The veteran underwent a VA examination in June 
2007.  The examination report contains detailed findings 
regarding the veteran's back and left leg.  However, the 
veteran once again denied any problems in his right lower 
extremity.  Consequently, the examiner did not perform 
objective tests or render any medical nexus regarding his 
right leg. 

The Board finds that the veteran has consistently denied that 
he has a right leg disability.  Moreover, the post service 
medical records substantiate that he does not suffer from a 
right leg disability.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board acknowledges that the service medical records 
reflect a diagnosis in regards to the right leg; however, the 
veteran has consistently stated that these records are 
"wrong" and that the injury was to his left leg.  Again, 
the Board notes that service connection has already been 
established for left leg disability.  With regard to a right 
leg disability claim, there is no medical evidence of any 
current chronic right leg disability.  As such, the 
preponderance of the evidence is against service connection 
for right leg disability.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for a right leg disability, to include cellulitis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


